Citation Nr: 0514843	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to November 
1975.

This appeal arises from a rating decision issued in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective with the date of claim in September 1998.  The 
veteran appealed the assigned rating to the Board of 
Veterans' Appeals (Board).

In a December 2002 rating decision the RO reduced the rating 
from 30 to zero percent effective July 27, 2002; in a March 
2005 rating decision, however, the RO granted a 50 percent 
rating effective in September 1998.  The veteran contends 
that he is entitled to a 100 percent disability rating for 
PTSD, including a total rating based on unemployability.  The 
Board finds, therefore, that that issue remains in 
contention.

The Board notes that in a September 2001 rating decision the 
RO denied entitlement to a total disability rating based on 
individual unemployability.  The veteran did not separately 
appeal that decision.  In Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held, 
however, that once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, VA must 
consider a claim for a total rating based on individual 
unemployability.  The veteran has appealed the disability 
rating assigned for PTSD, and claims to be totally disabled.  
The Board finds, therefore, that his appeal of the assigned 
rating incorporates the issue of entitlement to a total 
rating based on individual unemployability.  Roberson, 
251 F.3d at 1384.

The veteran and his spouse testified before an RO Decision 
Review Officer in March 2000 and August 2000, and before the 
undersigned in March 2003.  Transcripts of those hearings are 
of record.

The veteran's appeal was previously before the Board in 
October 2003, at which time the Board decided issues no 
longer in appellate status and remanded the issue of 
entitlement to a higher rating for PTSD for additional 
development.  That development has been completed, and the 
case returned to the Board for further consideration of the 
veteran's appeal.

The Board notes that subsequent to the most recent 
supplemental statement of the case, the veteran submitted 
additional evidence in support of his appeal of the assigned 
rating.  He has, however, waived his right to have this 
evidence considered by the RO in the first instance.  See 
Disabled American Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board does not 
have authority to consider evidence in the first instance); 
38 C.F.R. § 20.1304 (2004).  The Board finds, therefore, that 
it can adjudicate the veteran's appeal without again 
remanding the case.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  In addition to PTSD that is the result of in-service 
trauma, the veteran's psychiatric symptoms have been 
diagnosed as PTSD due to childhood abuse and post-service 
trauma; an anti-social personality disorder; a generalized 
anxiety disorder not related to service; and polysubstance 
abuse.

3.  The totality of the veteran's psychiatric disorders are 
manifested by total occupational and social impairment due to 
gross impairment in thought processes and communication; 
grossly inappropriate behavior; persistent danger of hurting 
self and others; and the intermittent inability to maintain 
minimal personal hygiene.  

4.  The medical evidence shows that only 50 percent of the 
occupational and social impairment is due to PTSD; the 
remaining social and occupational impairment is due to 
nonservice-connected psychiatric disorders.

5.  The veteran's service-connected disabilities consist only 
of PTSD, rated as 50 percent disabling.

6.  The evidence does not indicate that the veteran is 
precluded from securing and following substantially gainful 
employment due solely to the occupational impairment caused 
by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for referral of the case for consideration 
of a total disability rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
disability rating for PTSD because he is unable to work due 
to his psychiatric symptoms.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in May 2004 by informing him 
of the evidence required to establish entitlement to a higher 
rating.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to a 
higher rating.  The RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the May 2004 notice was sent following the June 2000 
decision, the veteran has had more than a year following the 
notice to submit additional evidence or identify evidence for 
the RO to obtain.  Following the May 2004 notice the RO 
obtained additional evidence, and based on that additional 
evidence the RO re-adjudicated the substantive merits of the 
veteran's claim in a March 2005 rating decision and 
supplemental statement of the case.  In re-adjudicating the 
appeal of the assigned rating the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  

The Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical and 
personnel records, and his VA treatment records.  The RO also 
provided him VA psychiatric examinations in December 1997, 
April 2000, July 2002, and December 2004.  The veteran and 
his representative have been afforded the opportunity to 
present evidence and argument, and have done so.  He has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Factual Background

The veteran's service medical records show that in February 
1973 he accused the Marine Corps of being a Communist 
organization that he "wanted no part of."  He reported that 
he had requested an undesirable discharge in order to get out 
of service, which had not yet been acted upon.  He also 
reported having difficulty controlling his temper, and stated 
that he desired to hurt someone.  In addition, he reported 
that he occasionally heard a voice calling his name, and he 
was referred for a psychiatric evaluation.  In referring him 
to the Neuropsychiatric Clinic the treatment provider noted 
that he was "seeking [undesirable discharge] and hopes 
[neuropsychiatric] evaluation will help him get it."

In the April 1973 psychiatric evaluation the examiner noted 
that the veteran had completed 13 months of a three-year 
commitment, during which he had received a number of 
disciplinary actions, including a court-martial for a 48-day 
period of an unauthorized absence.  He was then awaiting 
local civilian legal action for possession of marijuana.  He 
had applied for an undesirable discharge, and asserted that 
he had wanted to get out of the Marine Corps since he 
entered.  He described what the examiner characterized as 
very strong anti-Marine Corps ideas, "with the usual 'lack 
of freedom, unconstitutional and oppressive' content."  The 
examiner found that he had "actively attempted to manipulate 
his discharge during the entire 13 months of his 
enlistment."

The veteran reported having been a drug abuser since the age 
of 15 years, including the abuse of "about everything."  On 
examination he was spontaneous, logical, coherent, alert, and 
oriented.  His mood, affect, and thought processes were all 
within normal limits.  The examiner found that he appeared to 
be "rather arrogant and determined to present clearly his 
dislike of military service."  The examiner described the 
veteran's presentation as an obvious personality disorder, 
with no evidence of psychosis, neurosis, or organic brain 
disease.  The evaluation resulted in a diagnoses of a 
passive-aggressive personality disorder, chronic and 
moderately severe; and drug abuse, moderate, both of which 
existed prior to entering service.  The examiner found it to 
be unlikely that the veteran would ever "assume the 
responsibility of military service," and recommended that he 
be given a general discharge for being unfit for service.  

The service personnel records show that the veteran was 
credited with only one year, two months, and 26 days of 
active military service during his tour of duty from March 
1972 to November 1975.  The rest was attributed to time lost.  
He had an unauthorized absence for six days in July 1972, 
when he was apprehended by civilian authorities and returned 
to military control.  He was classified as a deserter from 
September to October 1972, a prisoner from November 1972 to 
January 1973, and a deserter from April 1973 to October 1975.  
He was court-martialed for an unauthorized absence from 
September to October 1972 (when he was apprehended by 
civilian authorities and returned to Camp Lejeune), for which 
he was punished with one month of confinement.  In addition 
to the charges of being absent without leave, he had multiple 
charges for failure to obey legal orders.  He was found to be 
unfit for service due to "frequent involvement with military 
authorities of a discreditable nature" and administratively 
discharged in November 1975.  In recommending the veteran's 
discharge his commanding officer found that he had been a 
continuous disciplinary problem since joining the battalion 
in June 1972, that he had had three periods of unauthorized 
absence from September 1972 to February 1973, and that he was 
in a deserter status from April 1973 until October 1975.

The service medical and personnel records do not reflect any 
complaints or reported history from the veteran of observing 
or being subjected to any sort of physical or verbal abuse.

The RO obtained the private treatment records the veteran 
identified, which show that he sought psychiatric treatment 
in April 1992 and September 1992 due to complaints of anxiety 
and depression, possibly related to insomnia.  He reported 
that his insomnia had occurred over the previous several 
years, and that it was getting worse.  He had been prescribed 
Xanax by his neurologist, which helped him sleep.  He stated 
that lack of sleep made him feel irritable.  He also stated 
that he had been violent as an adolescent, but not so much in 
the previous 15 years.  

His psychiatric history was significant for therapy when he 
was 15 years old, following episodes of running away and auto 
theft.  He was in prison in 1981, and then saw a psychiatrist 
regularly.  There was an extensive history of alcohol abuse 
in his family, including both parents.  His family was 
dysfunctional and abusive, both physically and emotionally.  
After his parents divorced his mother ran off and left the 
children with their grandparents, and his grandfather was 
also abusive.  He was permanently expelled from school in the 
10th grade for hitting the principal and breaking his nose, 
after which he entered the Marine Corps.  He denied having 
served in combat, and reported having received an honorable 
discharge.

He had a long history of legal problems, including having 
been jailed 30 to 40 times.  He had last been arrested two 
years previously for drug possession and intent to sell.  He 
was sentenced to two years in prison in 1981 for burglary, 
but his sentence was extended due to his behavior in prison.  
He reported having had multiple arrests in the past for armed 
robbery, burglaries, and one murder charge, but his only 
conviction was for the burglary.  He had a history of 
extensive alcohol and drug abuse, including cocaine, 
marijuana, and methamphetamines.  The treatment provider 
characterized his history as anti-social behavior that began 
in adolescence.

He married his second wife in 1989, and he described their 
relationship as good.  They lived alone.  In terms of his 
current symptoms, he complained primarily of insomnia.  He 
described himself as being always tense and irritable, with 
difficulty concentrating.  He tended to worry excessively, 
and had always done so.  He also reported feeling depressed 
for a long time, which he attributed to being abused as a 
child.  He did not describe any stressful events related to 
his military service.  The evaluation resulted in diagnoses 
of insomnia secondary to mental disorder; a generalized 
anxiety disorder; probable dysthymia; polysubstance abuse, in 
remission; and an anti-social personality disorder.  The 
treatment provider recommended that his medication be changed 
from Xanax to a drug more likely to alleviate his symptoms, 
but the veteran refused.

In June 1992 the treatment provider informed the veteran that 
he was not comfortable in prescribing Xanax for him, due to 
his history of substance abuse.  He also told the veteran 
that the Xanax was not appropriate for the symptoms he 
experienced.  The veteran "rigidly and adamantly" refused 
to try any other medication.  The treatment provider then 
stated that he felt as if he were being manipulated into 
prescribing Xanax, which he would not do.  The treatment 
provider then told him to find another physician.

In conducting a medication check in November 1992 with the 
new physician, the veteran again refused to consider any 
other medication.  The psychiatrist informed him that his 
prescription would not be filled early, and that if he ran 
out before the scheduled refill date he would not be provided 
additional medication.  He was then in jail on a drug-related 
charge.  He continued to receive psychiatric treatment with 
the diagnoses of a generalized anxiety disorder, dysthymia, a 
history of polysubstance abuse, and an anti-social 
personality disorder compounded by chronic insomnia, with 
symptoms partially controlled with benzodiazepines.

VA treatment records show that the veteran initially sought 
psychiatric treatment from VA in November 1995 with a 
complaint of chronic anxiety.  He had been receiving 
treatment from a private psychiatrist, and requested 
treatment from VA in order to obtain the medication he had 
been prescribed, Xanax.  He stated that he had been on Xanax 
for many years.  He reported that he had considerable 
difficulty sleeping, and that he did not like being in 
crowds.  He stated that without Xanax he became very 
irritable, impatient, and judgmental.  He complained of being 
mistreated by the legal system, and stated that he did not 
trust the government.  The evaluation resulted in diagnoses 
of primary insomnia, questionable benzodiazepine dependence, 
and to rule out an anti-social personality disorder.  The 
examiner noted that Xanax was not normally prescribed for 
insomnia, and that in the future the drug would be tapered 
off.  He gave the veteran a prescription for the Xanax, 
however, pending further evaluation.

In April 1996 the veteran stated that he was not working due 
to health problems, and because he could not tolerate being 
around people.  He stated that his problems began when he was 
in prison, in that he witnessed several deaths.  He also 
stated that he had nightmares about being in prison.  He was 
able to sleep and control his irritability when taking the 
Xanax.  His diagnoses continued to be primary insomnia and to 
rule out an anti-social personality disorder.  

After the Xanax dosage was reduced, in December 1996 the 
veteran complained of being unable to sleep, increasing 
irritability, and memory lapses.  He often lost control and 
became violent over trivial matters, and was unable to be in 
public because he would "wig out" on people.  He stated 
that he was unable to work due to the fatigue caused by 
hepatitis.  He was being questioned by authorities regarding 
a bank robbery, which caused stress.  He used marijuana three 
times a week.  When the treatment provider recommended that 
the Xanax be discontinued due to its addictive nature, the 
veteran stated that he "would not be held responsible for 
his actions" if the drug was reduced.  The treatment 
provider discontinued the Xanax, and replaced it with Valium.  
The treatment provider then entered diagnoses of primary 
insomnia, a history of polysubstance abuse with ongoing 
cannabis abuse, and an anti-social personality disorder.

Neuropsychiatric testing in December 1996 was strongly 
suggestive of a personality disorder.  When seen in February 
1997 the veteran stated that his symptoms had increased 
significantly when the Xanax was discontinued, and that his 
wife was threatening to leave him due to his irritability.  
He had also had additional episodes of violence.  He denied 
being able to control his violent urges when taking Valium, 
and wanted the Xanax re-instated.  He refused to try any 
other medication, and he was again given Xanax.

In April 1997 he reported increasing stress due to 
investigations by the Federal Bureau of Investigation (FBI) 
and the United States Marshall's Service.  He also complained 
about the government because he had not been able to get any 
disability benefits from VA or the Social Security 
Administration, and indicated that he was the subject of a 
"government conspiracy" and that he was being discriminated 
against.  He had been taking an increased dose of Xanax due 
to his stress, and had beaten up another man over a trivial 
matter.  He reported having nightmares about "going to war 
against this country."  He accused the government of 
teaching him to commit crimes and that he was not able to 
function in society.  He again refused to try any other 
medication, and the treatment provider cautioned him against 
taking more than the prescribed dose of Xanax.

In July 1997 he reported that someone had stolen his Xanax, 
and he asked for an additional supply.  He again stated that 
he was unable to sleep and that he became violent without the 
drug.  He reported having frequent thoughts about hurting 
other people, and enjoyed doing so.  He continued to smoke 
marijuana daily, but denied any other drug use.  The 
treatment provider gave him a one-time early refill of the 
drug, but informed him that it would never be done again.  
The treatment provider also informed him that the dosage of 
the drug would not then or in the future be increased.  When 
the treatment provider recommended another drug, the veteran 
stated that if he was taken off Xanax the treatment provider 
would have to write a letter assuming full responsibility for 
"anything he [the veteran] might do."  The treatment 
provider altered his diagnoses so that the primary diagnosis 
was polysubstance abuse, with additional diagnoses of 
insomnia and an anti-social personality disorder.  He 
underlined the reference to an anti-social personality 
disorder.

The veteran underwent a VA psychiatric examination in 
December 1997.  During the examination he reported a 
worsening of his mental problems over the previous 10 years.  
He stated that he had difficulty dealing with crowds of 
people, and that he had daily intrusive thoughts about events 
he experienced while in prison.  He stated that he had been 
imprisoned for theft of a safe, but that he was innocent of 
the crime.  He reported that while in prison he witnessed 
other inmates being stabbed, raped, and sometimes killed.  He 
denied having nightmares, but did have insomnia.  He avoided 
crowds because they reminded him of what he experienced in 
prison and made him more violent.  He also felt distrustful 
and nervous of other people.  He reported having difficulty 
with his mood, temper, and anger control.  He also reported 
having been in the brig while in the Marine Corps, but did 
not describe any stressful events having occurred in service.  
The examination resulted in diagnoses of PTSD, marijuana 
abuse, a history of alcohol dependence, polysubstance abuse, 
and an anti-social personality disorder.  The examiner 
assigned a global assessment of functioning (GAF) score of 
60.  A GAF score of 51-60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. § 4.125 (2004).

The VA treatment records indicate that in April 1998 the 
veteran's psychiatric symptoms included anger, rage attacks, 
physical aggressiveness, and homicidal ideation.  He reported 
having partial relief of anxiety and irritability with Xanax, 
but continued to be troubled by his explosive anger and mood 
swings, which had been present for many years.  He described 
his acts of violence as reactive, without conscious thought.  
He reported that as a child he was frequently and severely 
abused, both physically and verbally, by alcoholic parents.  
His relevant history also included multiple episodes of 
cranio-facial trauma prior to age 10.

On mental status examination he was alert and oriented, 
appropriately pleasant, and casually dressed.  His mood was 
neutral, and his affect mildly restricted.  The treatment 
provider found that his insight and judgment were good, 
despite a severe behavioral history since the age of 
11 years.  His cognition was normal, he had no signs or 
symptoms of psychosis, and he had no suicidal or homicidal 
ideation.  The evaluation resulted in diagnoses of cannabis 
abuse, ongoing; a history of polysubstance abuse, including 
intravenous drug use, in remission; primary insomnia; and an 
anti-social personality disorder.  He had a severe problem 
with social contacts and isolation.  The treatment provider 
entered a GAF score of 30, which is indicative of behavior 
influenced by hallucinations or delusions or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or the inability to function in almost all 
areas (e.g., stays in bed all day, no job, home, or friends).  
38 C.F.R. § 4.125 (2004), referencing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), page 32.  He 
was then given additional medication to help control his 
explosive anger.

In August 1998 the treatment provider noted that the veteran 
was being treated for an anti-social personality disorder and 
cannabis/polysubstance abuse.  He had reported a history of 
having had over 200 charges for assault, but denied having 
any since he started receiving psychiatric treatment except 
for one episode of road rage in which he struck another 
driver.  He denied feeling depressed, but continued to have 
homicidal thoughts when he experienced intense anger.  His 
concentration and memory were poor, but unchanged.  He 
continued to use marijuana twice weekly, but denied any other 
drug use.  The treatment provider then entered a GAF score of 
35.  A GAF score of 31-40 represents some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work).  38 C.F.R. § 4.125 
(2004), referencing DSM-IV, page 32.  He continued to receive 
regular psychiatric treatment that dealt primarily with his 
anger-control problems.

In September 1998 the veteran submitted a claim for service 
connection for PTSD.  He described the stressors to which he 
attributed his PTSD in December 1998.  He then stated that 
while in service he suffered mental abuse from his superiors, 
that he had been falsely charged with offenses during 
incarceration, that he had been placed in segregation, and 
that he "heard voices" while segregated.  He reported that 
he was released from confinement and discharged from the 
Marine Corps, but that two years later the FBI arrested him, 
returned him to Camp Lejeune, and charged him with desertion, 
because they had misplaced his discharge certificate.  This 
error took four months to get corrected, while he remained in 
a military prison.  He claimed that his return to military 
control had caused his wife to divorce him and complete 
estrangement from his children for the remainder of their 
childhood.  He reported that he still had nightmares of being 
in the brig and the mental abuse.  He stated that he hated 
crowds and had uncontrollable bursts of anger, and that he 
had not been able to work at all since 1994.  

A November 1998 mental health evaluation report notes 
diagnoses of cannabis/polysubstance abuse and anti-social 
personality disorder.  A chief concern was anger management.  
The veteran reported over 200 assault charges prior to 
beginning psychiatric medication, with no further charges 
since then.  The treatment provider again entered a GAF score 
of 35.  In an addendum report the treatment provider noted 
that in the past a diagnosis of PTSD had been given, but it 
was felt to be caused by a prison experience, rather than a 
combat experience.

A February 1999 treatment record shows that the veteran had 
filed numerous complaints against the Rheumatology Clinic, 
accusing the staff of being intoxicated and not listening to 
his complaints, because the physician refused to give him a 
prescription for narcotics.  His complaints were investigated 
and found to be unsubstantiated.

An April 1999 treatment record shows that the veteran was 
being treated for an anti-social personality disorder, and 
that he complained of increasing irritability and violent 
tendencies, for which he was seeking an increase in Xanax.  
He stated that any other medication only made his symptoms 
worse.  The treatment record reflects a diagnosis of PTSD 
only by history, and a GAF score of 40.

In March 2000 the veteran testified before an RO hearing 
officer regarding the abuse that he suffered during service.  
He stated that he had been yelled at, struck, and publicly 
ridiculed by his drill instructors.  He claimed to have been 
singled-out for punishment because he was big.  He denied 
having any social or emotional problems prior to entering 
service, and stated that he had left high school because he 
didn't like school.  

During a March 2000 psychiatric evaluation the veteran 
reported that his PTSD began when he was on active duty and 
was verbally abused by his superior officers, and he asked to 
be re-evaluated for PTSD.  He also asked for an increase in 
his Xanax dosage, which was denied.  A mental status 
examination did not reflect any abnormalities, and the 
treatment provider entered diagnoses of an anxiety disorder 
not otherwise specified, polysubstance abuse, benzodiazepine 
dependence, and an anti-social personality disorder.  The 
evaluation also resulted in a GAF score of 85, which 
represents absent or minimal symptoms.  38 C.F.R. § 4.125 
(2004), referencing DSM-IV, page 32.

The veteran began psychotherapy in April 2000, on referral 
from the psychiatrist, with diagnoses of an anti-social 
personality disorder and possible PTSD.  He then indicated 
that his goal in undergoing the therapy was to learn to 
control his anger at his wife's request; he stated that his 
behavior did not bother him.  The ongoing treatment notes 
regarding his therapy sessions show that the issues discussed 
in therapy pertained primarily to his childhood traumas, 
although he also complained about the events that occurred in 
service.

The RO provided the veteran a VA psychiatric examination in 
April 2000.  The examiner reviewed the medical records and 
noted that the veteran had a long psychiatric history with 
diagnoses of PTSD, an anxiety disorder, alcohol and 
polysubstance abuse, and an anti-social personality disorder.  
He noted the December 1997 examination that resulted in the 
conclusion that the veteran could have PTSD as a result of 
having been traumatized in prison.  Other evidence indicated 
that he could have been traumatized while in service.  He 
reported having been beaten and verbally abused by his 
superiors for not obeying commands.  He reported having 
nightmares about these events; he avoided crowds; he had some 
hyperarousal symptomatology, manifested by chronic difficulty 
with sleep; and he experienced anger, irritability, and 
episodes of violence.

The examiner found that analysis of these symptoms was 
complicated because the history of violence extended back to 
high school, in that he had struck the principal and been 
jailed for multiple offenses.  He also had a history of 
anxiety, substance abuse, and sleep apnea, which confounded 
his insomnia.  He had been abused as a child by his alcoholic 
parents, who deserted him.  He served time in the brig while 
in service, and had not been in combat.  He had also served a 
three-year prison sentence in the 1980s.

On mental status examination he was disheveled, with impaired 
hygiene, but he was alert and oriented.  His mood was 
irritable, and he was verbally aggressive and intimidating, 
with a consistent affect.  His speech and psychomotor 
activity were animated, his thoughts were goal directed, and 
the content of his thoughts had no lethality or psychosis.  
He expressed a significant lack of remorse for past crimes, 
but his insight and judgment were fair.  

The examiner found that the veteran's symptoms met the 
criteria for a diagnosis of PTSD, potentially due to a 
variety of stressors, including childhood and prison-related 
trauma and in-service trauma.  He entered diagnoses of PTSD, 
due to multiple traumas both in and out of service; anxiety 
disorder, not otherwise specified; alcohol and polysubstance 
abuse, in partial remission; and an anti-social personality 
disorder.  The examiner assigned a GAF score of 55, and 
stated that he could not give a GAF score based on the 
service-related PTSD alone, but that the service-related PTSD 
was only one of multiple psychiatric diagnoses that 
contributed to the veteran's symptomatology.  He also found 
that the veteran's chief complaint was anger and 
irritability, without remorse, which was most consistent with 
a diagnosis of anti-social personality disorder.  

In the June 2000 rating decision the RO established service 
connection for PTSD and assigned a 30 percent rating, 
effective in September 1998.  In granting service connection 
the RO apparently relied on a March 2000 statement from the 
veteran's mother in which she described events the veteran 
purportedly described to his grandmother almost 30 years 
previously as verification of his claimed in-service 
stressors.  In assigning the 30 percent rating the RO 
acknowledged the GAF score of 55 resulting from the April 
2000 examination, which was indicative of moderate symptoms, 
and determined that, because only some of the social and 
occupational impairment was due to service-related PTSD, the 
degree of disability attributed to the service-connected 
disability was no more than 30 percent.

The veteran testified before an RO hearing officer again in 
August 2000 that he had had numerous jobs since his 
separation from service, that he could not hold a job, and 
that he had been unemployed for the previous six or seven 
years.  He had served three years in prison in the 1980s for 
theft.  He testified that any job he had ended up in a 
physical altercation, and that he had lost his last job 
because he threatened to kill his supervisor.  He stated that 
he and his spouse had no friends or social activities, that 
he had often beaten people (and enjoyed doing it), and that 
the police in his town had a standing order to shoot him if 
he was pulled over and made any sudden moves.  He also stated 
that he had a number of weapons, and would willingly use one.  
He testified that prison had been a "cake walk" and that he 
could live there the rest of his life.  His spouse testified 
that he was hard to get along with and that she avoided him 
at times.  

Additional VA outpatient treatment reports reflect continuing 
mental health treatment.  The GAF scores in the treatment 
records from August 2000 to November 2002 ranged from a low 
of 50 to a high of 65, which reflects some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  38 C.F.R. § 4.125 (2004), 
referencing DSM-IV, page 32.  In May and August 2001 the 
veteran's therapist indicated that PTSD and the anti-social 
personality disorder rendered the veteran unemployable, due 
chiefly to poor anger control.  None of the treatment 
providers, however, distinguished any impairment in social 
and occupational functioning due to service-related PTSD from 
his other nonservice-connected diagnoses, including the anti-
social personality disorder.  

An October 2001 treatment record indicates that the veteran 
had contacted his therapist because he was very concerned 
about some information in his medical records that may have 
resulted in him being denied a total rating.  The therapist 
found that the PTSD and anti-social personality disorder were 
so intertwined as to be inseparable for compensation 
purposes.  She again stated that she believed him to be 
unemployable.  

When evaluated by his psychiatrist in March 2002 he was very 
irritable and, throughout the visit, he criticized the 
psychiatrist for not increasing his Xanax.  He stated that 
his therapist wanted him to have his Xanax increased, and he 
refused to consider any other medication.  The psychiatrist 
talked to him at length about the need to discontinue the 
Xanax, which he refused to do.  He also admitted that he 
continued to use marijuana.  The staff psychiatrist also 
reviewed his drug use, and told the veteran that the dosage 
would not be increased, and that if there was any indication 
that he was abusing the drug, it would be discontinued 
altogether.  He told the veteran that he would need to be 
admitted for in-patient detoxification when the Xanax was 
discontinued.  

In May 2002 the veteran told his therapist that he had 
"fired" his psychiatrist because of their disagreement 
about his medication.  He stated that he needed to continue 
taking the Xanax, which he had taken for 18 years, and he 
denied any history of substance abuse.  He stated that he 
would be willing to go through detoxification at some point 
in the future, when he no longer had stresses to deal with; 
i.e., having his appeal resolved.

In July 2002 the RO provided the veteran an additional VA 
psychiatric examination in order to obtain an opinion on the 
degree of social and occupational impairment that was due to 
the service-connected PTSD versus the nonservice-connected 
psychiatric disorders.  The examiner reviewed the claims 
files and noted that service connection had been established 
for PTSD, and that the veteran also had an anti-social 
personality disorder.  During the examination the veteran 
described his in-service stressors, including being beaten 
and abused by his drill instructor.  He reported having 
nightmares about being in boot camp, and about being in 
prison.  

He stated that he had difficulty sleeping, was easily 
startled, had difficulty tolerating crowds, and was 
hypervigilant.  He had panic attacks when in groups of 
people, and had violent tendencies.  On examination he was 
alert and oriented, had a disheveled appearance, and reported 
being angry and depressed.  His affect was irritable and 
argumentative.  He had no suicidal/homicidal ideation or 
hallucinations, although he felt that people watched him.  
His thoughts were logical and his speech was normal.  Insight 
and judgment were limited.  The examiner provided diagnoses 
of benzodiazepine dependence with possible abuse; cannabis 
abuse; polysubstance abuse, in remission; and an anti-social 
personality disorder.  The examiner stated that the primary 
diagnosis was anti-social personality disorder, and found 
that the veteran's history and symptoms did not meet the 
criteria for a diagnosis of PTSD.  The examiner also provided 
a GAF score of 67.  A GAF score of 61-70 represents some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  38 C.F.R. § 4.125 (2004), 
referencing DSM-IV, page 32.  

The RO asked the examiner in July 2002 to again review the 
claims file and resolve her diagnoses, which excluded PTSD, 
with the previous examination reports, which included PTSD.  
In an August 2002 addendum to the examination report the 
examiner confirmed her previous diagnoses and acknowledged 
that previous examiners had found evidence of PTSD, related 
to both service and non-service stressors.  She referenced 
the report of the April 1973 psychiatric evaluation (which no 
previous examiner had done), and found that the veteran was 
then already demonstrating a obvious personality disorder as 
well as drug abuse.  He had also had multiple disciplinary 
problems throughout his enlistment and was actively 
manipulating his discharge during his entire 13 months of 
service.  He did not then make any reference to any 
allegations of abuse or mistreatment, or at any other time 
during service.  Based on this evidence and the veteran's 
description of his in-service stressors during the July 2002 
examination, she reiterated her opinion that his history and 
symptoms did not meet the criteria for a diagnosis of PTSD.

Based on the results of the July 2002 examination and the 
August 2002 medical opinion, in a December 2002 rating 
decision the RO decreased the disability rating for PTSD from 
30 percent to non-compensable, effective in July 2002.  That 
action had no effect on the benefits the veteran was 
receiving from VA, in that he was receiving a nonservice-
connected pension that was in excess of the amount of 
compensation he would receive based on a 30 percent rating.  
He continued to assert that he was entitled to a rating in 
excess of 30 percent.

In a February 2003 treatment note the veteran's psychologist 
found that he did have PTSD.  She did not, however, indicate 
whether the PTSD was due to an in-service event, his 
childhood abuse, or a post-service event.

In March 2003 the veteran testified at a hearing before the 
undersigned.  He then stated that he had nightmares about 
some of the beatings he suffered from his drill instructors 
and the race riots, and flashbacks to the race riots.  He 
stated that a VA physician's assistant had determined that he 
did not have PTSD based on a five-minute interview in which 
his military stressors were never discussed.  His spouse 
testified that he occasionally woke up screaming.  

In May 2003 the veteran changed his mental health treatment 
to another VAMC because the clinicians he had previously seen 
wanted to change his medication.  He complained of difficulty 
sleeping, an irritable mood, and avoiding other people.  The 
new psychiatrist noted "no signs of abuse were reported in 
notes of previous providers," and continued giving the 
veteran Xanax.  When seen in November 2003 the veteran 
complained of nightmares, an irritable mood, and difficulty 
sleeping.  The psychiatrist entered diagnoses of PTSD, 
chronic and severe; and an anti-social personality disorder, 
per records.  The psychiatrist also entered a GAF score of 35 
to 40.  The psychiatrist did not, however, distinguish the 
level of impairment due to service-connected PTSD from the 
nonservice-connected psychiatric disorders.  In addition, 
except for references to an irritable mood and poor 
dentition, the psychiatrist did not describe any clinical 
findings regarding the severity of the psychiatric 
impairment.

In an October 2004 letter to VA the veteran's treating 
psychologist provided the opinion that his PTSD "had both 
childhood and Marine Corps roots, with his Marine Corps abuse 
definitely exacerbating his condition."  During a November 
2004 therapy session the veteran described some of the events 
that he experienced in service.  The psychologist then 
entered an assessment of severe PTSD.  She did not, however, 
distinguish the impairment due to service-connected PTSD from 
that due to nonservice-connected PTSD.

In December 2004 the veteran again underwent a VA psychiatric 
examination in order to distinguish the social and 
occupational impairment due to the service-connected PTSD 
from that due to nonservice-connected psychiatric disorders.  
The VA psychologist reviewed the claims file and noted that 
previous GAF scores had been "all over the place," recently 
ranging from 40 to 67.  He noted the diagnosis of PTSD 
resulting from the April 2000 examination, which was 
attributed to both pre-service, in-service, and post-service 
stressors.  That examination also resulted in diagnoses of an 
anxiety disorder, not otherwise specified; substance abuse; 
and an anti-social personality disorder that pre-existed 
service.

The examiner summarized the extensive treatment records 
documented in the claims file.  He also noted the results of 
the July 2002 psychiatric examination, in that the examiner 
had found that the veteran did not have PTSD and that his 
problems were due to the anti-social personality disorder and 
substance abuse.  The examiner further referenced the October 
2004 opinion from the veteran's psychologist that he had PTSD 
related to service, as well as PTSD unrelated to service.

The veteran reported having last worked in 1994, due to 
physical and psychiatric problems.  He denied having any 
social contacts other than a few friends, who were also 
veterans, and his wife's family.  He spent most of his time 
at home, but sometimes did the shopping.  Generally, he 
avoided any crowds of people.  He complained of extreme 
difficulty sleeping, and had nightmares several nights a 
week.  He did not trust people, and had many problems with 
anger.

On examination he was mildly agitated and anxious, but did 
not appear outwardly depressed.  The examiner described him 
as somewhat argumentative in asserting that most of the 
problems he had experienced in life were due to harassment 
and abuse that he experienced while in the Marine Corps.  The 
examiner further noted that there was an animus to attribute 
all problems to military service.  His manner was anxious, 
with a strong undertone of blame and resentment.  His speech 
was logical and related, with no evidence of a thought 
disorder.  His suspiciousness, anger, and mistrust did not 
have a delusional basis.  He had no obsessions or 
compulsions, flight of ideas, or looseness of associations.  
He was oriented times three, with adequate memory and 
concentration.

The examiner provided the opinion, based on the results of 
his examination and review of the claims file, that the 
veteran had PTSD with some trauma having occurred in service.  
He found that the veteran had a pre-existing personality 
disorder, with aggravation by the in-service trauma resulting 
in PTSD due to that trauma.  He found, however, that the 
veteran suffered from PTSD due to military and non-military 
sources, and that one-half of his social and occupational 
impairment was due to military sources, and that the other 
half was due to non-military sources; i.e., the personality 
disorder and PTSD from non-military sources.  He assessed the 
degree of overall social and occupational impairment by 
assigning a GAF score of 40, representing some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  38 C.F.R. § 4.125 (2004), referencing 
DSM-IV, page 32.

Based on the results of the December 2004 VA examination, in 
a March 2005 rating decision the RO increased the rating for 
PTSD from zero to 50 percent effective with the date of claim 
in September 1998.  The RO determined, based on the GAF score 
of 40, that the veteran's social and occupational impairment 
was total and, based on the assessment by the examiner in 
December 2004, allocated half of that impairment to the 
service-connected PTSD.  By allocating half of the impairment 
to the service-connected PTSD, the otherwise total rating was 
reduced to 50 percent.

In a May 2005 letter the veteran's spouse reported concern 
for her own safety because of his violent outbursts and 
bizarre behavior, including remaining in his tool shed all 
day and night.  She felt that his condition had deteriorated 
in the recent year and especially in recent months.  

The veteran submitted a May 2005 VA treatment record from his 
psychologist.  In the treatment record the psychologist found 
that the veteran avoided virtually all contact with people, 
and admitted to frequent suicidal ideation.  The psychologist 
assessed the severity of his symptoms by assigning a GAF 
score of 25, which is indicative of behavior influenced by 
hallucinations or delusions or serious impairment in 
communication or judgment or the inability to function in 
almost all areas.  38 C.F.R. § 4.125 (2004), referencing DSM-
IV, page 32.  The psychologist noted that a mental commitment 
could become necessary but should be avoided, as it would 
tend to exacerbate his traumatic memories.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Manifestations not resulting from service-
connected disease or injury cannot be considered in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14 (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in June 2000.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2004).  

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16 (2004).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The evidence shows that the veteran has not worked since 
1994.  Although there have been wide fluctuations in 
evaluating the severity of his psychiatric impairment, a 
review of the evidence as a whole leads to the conclusion 
that, since at least September 1998, the social and 
occupational impairment due to his psychiatric symptomatology 
has been total.  Fenderson, 12 Vet. App. at 126-27.  In the 
March 2005 rating decision the RO determined, in essence, 
that the level of impairment due to the psychiatric 
symptomatology, as a whole, was total.  Based on the finding 
by the examiner in December 2004 that only half of the total 
impairment was due to service-connected disability, the RO 
assigned a 50 percent rating for the service-connected PTSD.

Because the RO found, in essence, that the veteran was 
totally disabled due to his overall psychiatric impairment, 
entitlement to a disability rating in excess of 50 percent is 
dependent on a finding that all, or more than 50 percent of 
the impairment, is due to service-connected disability.  The 
veteran's inferred contention that all of his impairment is 
due to a service-connected disability is not probative 
because he is not competent to provide evidence of the 
etiology of his psychiatric symptoms.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran's VA psychologist provided the opinion that the 
nonservice-connected personality disorder and the PTSD were 
"intertwined" to the point they could not be separated.  
The fact that the psychologist would not, or could not, 
separate the degree of impairment due to the various 
disabilities does not mean that the level of impairment 
cannot be distinguished.  The examiner in December 2004 
reviewed and summarized the evidence in the claims file and 
conducted a lengthy and well reasoned analysis of the onset 
and manifestations of the veteran's psychiatric symptoms.  
Based on that analysis he determined that half of the social 
and occupational impairment was due to the service-connected 
PTSD, and that the other half was due to nonservice-connected 
psychiatric disorders.

None of the medical evidence indicates that all, or more than 
50 percent, of the psychiatric impairment is due to the 
service-connected PTSD.  In her October 2004 report the 
veteran's psychologist acknowledged that his personality 
disorder had existed prior to service, and that his 
psychiatric problems were only aggravated by the in-service 
trauma.  The Board finds, therefore, that no more than 
50 percent of the psychiatric impairment is due to a service-
connected disability, and that the degree of impairment not 
due to the service-connected disability cannot be considered 
in determining the appropriate rating.  38 C.F.R. § 4.14 
(2004).  For that reason the Board finds that the criteria 
for a rating in excess of 50 percent are not met, and that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
50 percent for PTSD.

Regarding the veteran's claim for a total rating based on 
individual unemployability, the same analysis applies because 
the evaluation of a psychiatric disability is based on 
employability, or occupational impairment.  Although he may 
be incapable of substantially gainful employment, only half 
of that impairment is due to a service-connected disability.  
Because only half is due to service-connected disability, he 
is not unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  
Because he is not shown to be unemployable due to service-
connected disability, remand of the case for referral to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (the Board 
does not have the authority to determine entitlement to an 
extra-schedular rating in the first instance).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for PTSD is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


